                                  1                             UNITED STATES DISTRICT COURT
                                  2                            CENTRAL DISTRICT OF CALIFORNIA            JS-6
                                  3
                                  4                                                                      APR 15, 2019

                                  5      Christopher Moore,                                                  BH

                                  6                     Plaintiff,                2:16-cv-06754 VAP (FFMx)
                                  7                     v.
                                                                                     JUDGMENT
                                  8      U.S. Department of Justice et al.,
                                  9                          Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14        Pursuant to the Order Granting Defendant’s Motion to Dismiss, IT IS
                                 15   ORDERED AND ADJUDGED that Plaintiff’s complaint is DISMISSED WITH
                                 16   PREJUDICE. The Court orders that such judgment be entered.
                                 17
                                 18      IT IS SO ORDERED.
                                 19
                                 20
                                 21
                                         Dated:    4/15/19
                                 22                                                      Virginia A. Phillips
                                 23                                               Chief United States District Judge

                                 24
                                 25
                                 26

                                                                              1
